UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
SANDCHASE CODY,

Petitioner,

v. CASE NO. 8:16-cv-1790-T-27CPT
CRIM. CASE NO. 8:10-cr-35-T-27TBM

UNITED STATES OF AMERICA,

Respondent.

ORDER

BEFORE THE C()URT is Petitioner’s l\/Iotion Under 28 U.S.C. § 2255 to Vacate, Set
Aside, or Correct Sentence (cv Dkt. l), Memorandum in Support (cv Dkt. 9), the Joint Stipulation
Regarding § 2255 l\/Iotion (cv Dkt. 6), the United States’ Response (cv Dkt. 10), Petitioner’s Reply
(cv Dkt. ll), and the United States’ Surreply (cv Dkt. 14).]

PROCEDURAL BACKGROUND

Petitioner Was convicted and sentenced to concurrent 294 month terms for distribution of
cocaine (Counts One and Two), felon in possession of a firearm (Count Three) and possession With
intent to distribute cocaine base, cocaine and marijuana (Count Four). (cr Dl<ts. 80, 105, 118). He
Was sentenced as an armed career criminal under 18 U.S.C. § 851, based on his prior Florida
convictions for selling cocaine, shooting at a building, and throwing a missile into an occupied motor
vehicle His convictions and sentence Were affirmed (cr Dkt. 124); Unz'ted Slates v. Cody, 460 F.

App’>< 825(11rh Cir. 2012).

 

l The Eleventh Circuit Court oprpeals granted Petitioner leave to tile a second or successive motion under
28 U.S.C. § 2255 (cr Dkt. 144).

DISCUSSION

ln his motion, Petitioner contends that he was sentenced as an armed career criminal in
violation of the Constitution and laws of the United States, citing Johnson v. Unirea'States, 135 S.Ct.
2251 (2015). More specifically, he argues that the Armed Career Criminal Act’s residual clause has
been declared unconstitutionally vague, and that the career offender enhancement in USSG § 413 l .2’s
residual clause is unconstitutionally vague as well. He contends that he no longer has two armed
career offender qualifying offenses because his prior state conviction under Fla. Stat. Section 893 . l 3
(sale of cocaine), one of three prior convictions that supported his armed career criminal sentence
enhancement, is not a “serious drug offense” as defined in 18 U.S.C. § 924(e).

The parties agree that Petitioner no longer qualifies for enhancement under the ACCA,
because his prior convictions for (l) throwing a missile into an occupied motor vehicle and (2)
shooting at a building no longer qualify as ACCA predicate offenses kat. 6). Petitioner contends
that he should be resentenced on all four counts under the “sentencing package doctrine.” The United
States opposes this, urging that his sentence on Count Three should be corrected, but his sentences
on Counts One, Two and Four be left undisturbed Petitioner’s contention is not persuasive

I. Applicability of Jolmson

Petitioner’s contention that Johnson invalidated his guidelines sentence is foreclosed by
settled precedent In .]ohnsorz, the Supreme Court held the residual clause of the ACCA, which is
identical to the residual clause in § 4Bl.2(a)(2), unconstitutionally vague. Johnson, 135 S.Ct. at
2557. The Eleventh Circuit has held that the vagueness principle did not apply to the advisory
Sentencing Guidelines, and therefore Johnson did not render the residual clause of § 4B1.2(a)(2)

void. UniredStates v. Matchetl, 802 F.3d 1185, 1193-96 (l lth Cir. 2015). And in Beckles v. Unz'red

 

States, 137 S.Ct. 886, 892 (2017), the Supreme Court affirmed Eleventh Circuit precedent, holding
that “[u]nlike the ACCA, however, the advisory Guidelines do not fix the permissible range of
sentences To the contrary, they merely guide the exercise of a court’s discretion in choosing an
appropriate sentence within the statutory range. Accordingly, the Guidelines are not subject to a
vagueness challenge under the Due Process Clause. The residual clause in § 4B1.2(a)(2) therefore
is not void for vagueness.”

Accordingly, Petitioner’s contention that the career offender enhancement in USSG § 413 l .2’s
residual clause is unconstitutionally vague is foreclosed by binding precedent See Beckles, 137 S.Ct.
at 892. Accordingly, Petitioner’s sentencing guidelines range is unaffected by Johrzson. The only
remaining issue is whether the “sentencing package doctrine” should apply.

II. Applicability of the Sentence Package Doctrine

The “sentencing package doctrine” recognizes that “a criminal sentence is a package of
sanctions that the district court utilizes to effectuate its sentencing intent.” Pepper v. United States,
131 S.Ct. 1229, 1251 (2011) (quoting United Slates v. Stz'nson, 97 F.3d 466, 469 (1 lth Cir. 1996)).
Cases in which the sentencing package doctrine are applied typically involve multi~count indictments
where a defendant successfully challenges some but not all of the counts of conviction. See
Greenlaw v. Um`tea’ Smtes, 554 U.S. 237, 253-54 (20()8). And where the sentence on one count of
a multi-count indictment is vacated, Circuit precedent holds that “vacating the sentence for one count
disrupts the sentencing package and requires resentencing for all counts of conviction.” Um'tedStales
v. K[opf, 423 F.3d 1228, 1245-46 (l lth Cir. 2005) (emphasis added).

Here, the Johnson remedy is not to vacate the sentence on Count Three, but rather to correct

it. Petitioner’s armed career criminal designation was “a sentence enhancement,” not a separate

ol"fense. United States v. Ruo, 943 F.2d 1274, 1275 (11th Cir. 1991). lt follows that removal of his
armed career criminal designation does not undermine the'validity of his § 922(g) conviction in
Count Three. And correction of the sentence on Count Three does not disrupt his overall sentencing
His “total offense characteristics” remain unchanged United States v. Young, 953 F.2d 1288, 1290
(l lth Cir. 1992). Fuither, his armed career criminal designation did not drive his sentencing
guidelines range His Offense Levelr 34 resulted from his career offender status and because he
possessed the firearm and ammunition in connection with a controlled substance offense (PSR 11 3 8).
With a Criminal History category Vl, his guidelines range was 262-327 months (PSR ii 135).2 As
noted, he received concurrent sentences of 294 months on Counts One, Two and Four.

III. Petitioner is Entitled to a Corrected Sentence Not a Resentencing Hearing

Although Petitioner is no longer an armed career criminal under the ACCA, a new sentencing
hearing is not required The Johnson error in Count Three does not impact his sentences on Counts
One, Two and Four, because the counts of conviction are not interrelated More specifically, as the

United States correctly argues:

 

2 The United States correctly explains:

Neither his section 841 convictions nor his career-offender status are interdependent with his
now-defunct section 924(e) enhancement That his section 922(g) conviction and section 841
convictions were grouped together for the purposes of determining his base-offense level ultimately
made no difference in calculating his guideline range. Grouping does not equate to interdependence

Even after his section 924(e) enhancement is removed, his guideline range is still supported by his
career-offender offense level. And the guideline range for his section 841 counts of 262»327 months
fits well within the 30-year statutory maximum penalty for those counts (as enhanced by section 851).
Despite the new maximum penalty of 120 months for his section 922(g) count, his section 841 counts
can still carry the same guideline range as well as the balance of his total punishment

(cv Dkt. 10 at pp. 5-7).

[R]egardless of how [Petitioner’s] counts of conviction were grouped together, his
armed-career-criminal status did not control his guideline~range calculation His -
career offender designation adequately supported a total-enhanced-offense level of
34. PSR 1111 37-38. His armed-career-criminal designation was thus not a necessary
component of his sentencing plan. (Dkt 14 at p. 3).

Since Petitioner’ s armed career criminal designation had no impact on the sentences imposed
on Counts One, Two and Four, the sentencing package doctrine does not apply and therefore he is
not entitled to a resentencing hearing The appropriate relief is to correct his sentence on Count
Three, leaving his concurrent sentences on Counts One, Two and Four undisturbed3

UniledStates v. Brown, 879 F.3d 1231 ,1234 ( 1 lth Cir. 2018), provides guidance ln Brown,
the Eleventh Circuit reviewed the district court’s decision to correct an ACCA~mandatoiy minimum-
sentence under Johnson, rather than conduct a full “resentencing.” Ia’. at 1233. The court concluded
that the district court abused its discretion in correcting the sentence without the defendant present,
and found that a resentencing should have been conducted Id, at 1241. ln reaching this holding, the
court provided a test to be followed in deciding whether to conduct a resentencing, rather than to
correct an erroneous sentence Id. at 1239:

[T]wo inquiries emerge to guide our consideration of whether a defendant is entitled

to a resentencing hearing when a change to his sentence is required as a result of his

§ 2255 motion. First, did the errors requiring the grant of habeas relief undermine the

sentence as a whole? Second, will the sentencin g court exercise significant discretion

in modifying the defendant’s sentence, perhaps on questions the court was not called

upon to consider at the original sentencing? When these factors are present, a District

Court’s sentence modification qualifies as a critical stage in the proceedings,

requiring a hearing with the defendant present

Id. at 1239-40 (11th Cir. 2018) (citations omitted).

 

3 This result is consistent with the “concurrent sentence doctrine,” which provides that the existence of one valid
conviction obviates the review of other convictions for which concurrent sentences were imposed, provided there are
no additional adverse consequences deriving from the sentence reviewed UnitedSlates v. Hudacek, 24 F.3d 143, 145
n.l (1 lth Cir. 1994); UnitedStates v. Caldwell, 776 F.Zd 989, 1006, n.21 (1 lth Cir. 1985)v

5

 

Applying this guide, Petitioner’s convictions are distinguishable from those in Brown.4
Unlike Brown, habeas relief does not impact or “undermine” his sentences on Counts One, Two and
Four. See id.; Sections ll and lll, supra. And because under Johnson, Petitioner’s sentence on Count
3 is now subject to a maximum of 120 months imprisonment, with a three-year term of supervised
release, 18 U.S.C. § 924(a)(2), there is no reason to modify Petitioner’s sentence based on questions
not considered at his original sentencing See Brown, 879 F.3d at 1239-40.5

Accordingly, it is ORDERED:

1. Petitioner’s Motion Under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence (cv
Dkt. l) is GRANTED in part.

2. Petitioner’s sentence on Count 3 is CORRECTED to 120 months imprisonment,
concurrent with Counts One, Two, and Four, followed by a three year term of supervised release,
concurrent with the terms of supervised release imposed on Counts One, Two, and Four.

3. ln all other respects, the judgement and sentence of April 27, 2011 remain the same

Certificate of Appealability (“COA”)
Petitioner is not entitled to a COA. To obtain a COA, he “must demonstrate that reasonable

jurists would find the district court’s assessment of the constitutional claims debatable or wrong,”

 

4 The defendant in Brown only had one conviction. 879 F.3d at 1240. The sentence imposed on that conviction
was found to be in error, as it was set by the mandatory minimum under the ACCA, 18 U.S.C. § 924(e)(1). lai The
Eleventh Circuit found that the defendant’s “entire sentence was necessarily undermined” and that “the only statutory
basis for Mr, Brown’s sentence was invalidated . . ..” Id. Here, unlike the defendant in Brown, Petitioner has four
convictions

5 After B)'own, the Eleventh Circuit has afiinned, in unpublished decisions, district court decisions that correct
sentences without a resentencing ln United States v. Cowart, 745 F. App’x 841 (1 lth Cir. 2018), the district court’s
decision to correct, rather than resentence, was affirmed The test in Brown Was applied and the court found that the
district court did not abuse its discretion in correcting the defendant’s 922(g) sentence and imposed a statutory maximum
penalty of 120 months And in UnitedStates v. Hernandez, 735 F. App’x 998 (1 lth Cir. 2018), the panel affirmed the
district court’s choice of remedy, “a limited correction to the sentence for the 922(g)(1) offense without a hearing,”
finding that it was reasonable under the circumstances because neither of the two factors identified in Brown was present

6

 

Tennardv. Drake, 542 U.S. 274, 282 (2004) (quoting Slack v. McDam`el, 529 U.S. 473, 484 (2000)),
or that “the issues presented were ‘adequate to deserve encouragement to proceed further.”’
Ml`ller-El v. Cockrell, 537 U.S. 322, 336 (2003) (quoting Barefoot v. Estel[e, 463 U.S. 880, 893 n.4
(1983)). Petitioner cannot make this showing because reasonable jurists would not debate whether
he is entitled to a new sentencing hearing, since his counts of conviction are not interrelated and the
Johnson error on Count Three did not impact his concurrent sentences on Counts One, Two, and
Four. Accordingly, he is not entitled to appeal in forma pauperis

Sr~
DONE AND oRDERED en May , 2019.

 

Copies to: Petitioner, Counsel of Record

